Citation Nr: 0519592	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a detached retina.  

2.  Entitlement to service connection for residuals of 
injuries to the nose, status post rhinoplasty.  

3.  Entitlement to an original rating in excess of 30 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
post-traumatic stress disorder, residuals of injuries to the 
nose, and a detached retina; and denied the veteran's request 
to reopen the claim for service connection for surgical 
removal of the right testicle.  

The RO in an October 1998 rating decision granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent disability rating.  That has resulted in there 
being no case or controversy as to that issue.  Therefore, it 
is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In an October 2000 decision and remand the Board of Veterans' 
Appeals (Board) granted service connection for surgical 
removal of the right testicle.  

A remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Additional development of the 
veteran's claim for service connection for a detached retina 
is required.  Stegall v. West, 11  Vet. App. 268 (1998) held 
that

The issue of service connection for a detached retina is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  July 1975 VA records do not include any diagnosis or 
treatment of any residuals of injuries to the nose.  

2.  The veteran failed to submit a timely substantive appeal 
to the October 1998 rating decision which granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating.  


CONCLUSIONS OF LAW

1.  An injury to the nose was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  In the absence of a timely substantive appeal of the 
October 1998 rating decision which assigned a 30 percent 
disability rating for post-traumatic stress disorder, the 
Board has no jurisdiction over the matter, and the appeal 
must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.109, 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran is seeking service connection for injuries to the 
nose which he contends were sustained from a concussion blast 
in service.  He contends he had reconstructive surgery on his 
nose at VA in 1975 to repair those injuries.  The VA records 
of his rhinoplasty in July 1975 reveal that he had plastic 
surgery to narrow his nose, and there is no record of 
correction of any injury to the nose.  Based on those facts, 
there is no reasonable possibility that any further 
assistance would substantiate the veteran's claim.  VA may 
therefore refrain from providing any assistance to the 
veteran with his claim for service connection for injuries to 
the nose.  38 C.F.R. § 3.159(d)(2004).  

As to the claim for a higher original rating for post-
traumatic stress disorder, in Manning v. Principi, 16 Vet. 
App. 534 (2002 the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  As explained below, the veteran's 
appeal of the October 1998 rating decision is being dismissed 
due to the veteran's failure to file a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2004).  The Board concludes the issue 
of timeliness of the appeal of the claim for an original 
rating in excess of 30 percent for post-traumatic stress 
disorder is not subject to the provisions of the VCAA.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2004).  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2004).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§  20.302(b) (2004); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (where a claimant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final).  By regulation this formal appeal must consist 
of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2004).

The provisions of 38 C.F.R. § 20.301(a) clarify that a 
substantive appeal may be filed by a claimant personally, or 
by his or her representative if a proper power of attorney or 
declaration of representation is on record or accompanies 
such substantive appeal.  If an appeal is not filed by a 
person listed in 38 C.F.R. § 20.301(a) and the claimant is 
rated incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or 
a Court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b) (2004).

Factual Background and Analysis.  The service medical records 
in the claims folder are limited to the veteran's service 
enlistment examination and Report of Medical History.  They 
do not include any references to a nose injury.  

The veteran contends that he suffered injuries to the face 
and nose from a mortar attack.  He had a rhinoplasty at VA.  
He contends that his nose was flared and missing parts of the 
bridge on top.  

January 1975 private medical records noted the veteran had 
headaches and frequent nosebleeds.  

The VA records from July 1975 do indicate the veteran had a 
rhinoplasty.  They reveal the veteran complained of having a 
wide nasal tip and that he desired improvement.  The purpose 
of the rhinoplasty was to attempt to make the lower part of 
the nose and nostrils narrower and smaller.  Photographs 
taken by VA do not reveal any evidence of an injury to the 
nose.  Earlier VA records dated in March noted the veteran 
was a salesman who desired a change in his nose.  No recent 
trauma was reported.  

The Board has considered that the veteran was awarded a 
Purple Heart, as noted on his Form DD 214.  The Board has 
considered application of the combat evidence rule.  In 
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), a three 
step sequential analysis was outlined for applying 
38 U.S.C.A. § 1154.  As the first step, it must be determined 
whether the veteran had proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  As the second step, it must be determined 
whether the proffered evidence was consistent with the 
circumstances, conditions or hardships of such service.  If a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  The presumption is 
rebuttable.  It may be rebutted by clear and convincing 
evidence to the contrary.  

The Board has concluded the veterans statements are clearly 
and convincingly rebutted by the July 1975 VA records.  The 
VA contemporaneous records of the rhinoplasty are not 
consistent with the veteran's contentions that he had surgery 
to correct injuries to the bridge of his nose.  The records 
only refer to the veteran's desire to change the shape of his 
nose.  No corrections, reconstructions or repairs were noted.  
Based on those records the Board has concluded the veteran 
did not sustain any injury to the nose in service.  

Service connection for residuals of injuries to the nose is 
not warranted.  

Untimely Appeal

The RO granted service connection for post-traumatic stress 
disorder in an October 1998 rating decision.  A 30 percent 
rating was assigned.  The RO notified the veteran of the 
October 1998 rating decision in November 1998.  

The RO accepted the April 1999 transcript of a hearing before 
a Hearing Officer at the RO as the veteran's notice of 
disagreement with the rating assigned for post-traumatic 
stress disorder.  The RO issued a supplemental statement of 
the case to the veteran in December 1999.  The veteran's 
representative submitted a statement in support of claim in 
March 2000.  

The statement of the case was mailed to the veteran at his 
address of record on December 1, 1999.  Under the 
circumstances described above, the veteran had sixty days 
from that date to file a timely substantive appeal with the 
October 1998 rating decision of the RO.  The veteran has not 
offered any reason his appeal was not timely.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by the veteran 
constituted an adequate and timely substantive appeal under 
the law and regulations.  The Board has identified no such 
communication, and the veteran has pointed to none.  

The Board further notes that the veteran may request an 
extension of the 60-day period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  See 38 
C.F.R. § 20.303 (2004).  Review of the claims file discloses 
no evidence that the veteran requested such an extension, nor 
does he contend that such an extension was requested.  

In this case, the veteran did not request any extension of 
time for filing substantive appeals as to these issues, and 
he has not demonstrated good cause for failure to file his 
substantive appeal in a timely manner.  

The Board finds that a timely substantive appeal was not 
received with respect to the October 1998 RO assignment of a 
30 percent rating for post-traumatic stress disorder.  If 
there is a failure to comply with the law or regulations, it 
is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  As the veteran did not timely file a 
substantive appeal to the October 1998 rating decision 
assigning a 30 percent rating for post-traumatic stress 
disorder, the Board lacks jurisdiction to adjudicate the 
issue on the merits.  His appeal must be dismissed.  See 38  
U.S.C.A. §§ 7104, 7105 (West 2002); 38  C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2004).  


ORDER

Service connection for residuals of injuries to the nose is 
denied.  

The appeal of the October 1998 rating decision assigning a 30 
percent rating for post-traumatic stress disorder, is 
dismissed.


REMAND

The veteran is seeking service connection for a detached 
retina.  The Board noted earlier decisions characterized the 
claim as one to reopen.  As the veteran only raised the issue 
of a detached retina in October 1997, earlier rating 
decisions denying service connection for defective vision are 
not final as to the issue of service connection for a 
detached retina.  He contends it is a result of injuries 
sustained in a concussion blast in service.  As is noted 
above, the veteran is asserting the injury sustained occurred 
in combat.  A March 1981 VA ophthalmology examination 
revealed the veteran had defective vision of the left eye due 
to an undetermined cause.  

The veteran has consistently reported being injured during a 
mortar attack in Vietnam.  He has reported being transferred 
to the hospital at Fort Ord for treatment immediately 
afterwards.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2003).  

The previous requests to the National Personnel Records 
Center (NPRC) for records of hospitalization in service did 
not include the dates (within a 60 days window) and names of 
the facilities to be researched.  The veteran's Form DD 214 
indicates he was in Vietnam from January 1972 to October 
1972.  That is consistent with the veteran's memories of 
being injured around the month of September.  An additional 
search should be conducted to obtain records from the Army 
hospital at Fort Ord for the months of October and November 
1972.  

In addition, the veteran was transferred to the Army National 
Guard at his separation from active duty.  The veteran's 
service medical records would have been transferred to his 
Army National Guard Unit.  National Personnel Records Center 
(NPRC) sent a copy of the veteran's DA 20 for the period of 
his service with the Army National Guard, Battery B of the 
Third Battalion, 144th FA, Torrance, California.  The 
veteran's medical records have not been requested from either 
his unit or the California Adjutant General.  

Accordingly, the case is REMANDED for the following actions:  

1.  VA should make another attempt to 
secure the veteran's service medical 
records through official channels:  
Including requests for the veteran's 
service medical and personnel records 
from his Army National Guard unit Battery 
B of the Third Battalion, 144th FA, 
Torrance, California and the Adjutant 
General of California.  This should 
include a specific request to NPRC for 
any clinical records of hospitalization 
at the Silas B. Hayes Army Hospital, Fort 
Ord, California for the period from 
October to November 1972.  

2.  VA should schedule the veteran for a 
VA ophthalmology examination.  The 
purpose of the examination is to 
determine if the veteran has a detached 
retina related to a concussion blast in 
service.  The claims folder must be made 
available to the VA physician.  If a 
detached retina is diagnosed, the 
examiner is asked to express his opinion 
as to whether it is at least as likely as 
not (50 percent chance) that the detached 
retina was a result of a concussion blast 
in service.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


